Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/13/2022.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 01/13/2022 and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
4. Claims 1 is allowed. 
5. Claims 2-9 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record Moriya et al (US 2021/0262829 A1) has common inventors, assignee and a filing date (01/29/2021) within one year of the filing date (01/20/2021) of the instant application.
In related art Matsumoto et al (US 2010/0188074 A1) teaches, a stroke sensor has two magnets, which are magnetized in a cross-section direction and are displaced in a longitudinal direction, and two magnetism sensitive sections arranged parallel to the longitudinal direction. The magnets have circular-arc-shaped swelling end edges respectively and are magnetized such that the swelling end edges have opposite polarities. Thus, a distribution of a magnetic flux density on an arrangement axis substantially coincides with a sine curve. The magnetic flux having such the distribution is displaced in the longitudinal direction together with the magnets. The 
Matsumoto et al (US 2011/0248705 A1) teaches, a stroke amount detecting device includes a first magnetic field generation member, a second magnetic field generation member, and a magnetic sensor unit. The first magnetic field generation member and the second magnetic field generation member are opposed to each other with respect to a direction perpendicular to a straight stroking axis of a stroking object, and magnetized in opposite directions. The magnetic sensor unit is movable in an area between the first magnetic field generation member and the 
Hoshino (US 2005/0232094 A1) teaches, a driving device is provided with a piezoelectric actuator, a magnetic field generating member integrally attached to a movable member of the piezoelectric actuator and having a surface magnetic flux density that changes along advancing and retreating directions of the movable member, a magnetic field detector for detecting a magnetic field generated by the magnetic field generating member, and a detecting circuit for calculating the position of the movable member in accordance with a detection signal of the magnetic field detector. The magnetic field detector includes first and second magnetic field detecting elements fixedly juxtaposed near a movement path of the magnetic field generating member. The driving device is capable of precisely detecting the position of the movable member by an inexpensive and simpler construction, and is applicable for an optical apparatus.
Matsumoto et al and Hoshino fail to teach “arranging a second magnet, relative to the magnetic field detecting element, at a physically determinable first reference position and obtaining an indicator value S1; attaching the first magnet and the magnetic field detecting element to structures different from each other, respectively, and positioning the first magnet, relative to the magnetic field detecting element, at a physically determinable second reference position, and obtaining an indicator value S2, wherein the second reference position corresponds to the first reference position; calculating ΔS=S1−S2, wherein ΔS is a difference between the 
The closest cited prior art of record neither individually nor in combination fail to teach “A method of installing a stroke sensor, wherein the stroke sensor includes a magnetic field detecting element that detects a magnetic field, a first magnet that generates the magnetic field and that is movable in a first direction relative to the magnetic field detecting element, and a processor that calculates an indicator value S based on the magnetic field that is detected by the magnetic field detecting element, wherein the indicator value S indicates a relative position of the first magnet relative to the magnetic field detecting element, the method comprising the steps of: arranging a second magnet, relative to the magnetic field detecting element, at a physically determinable first reference position and obtaining an indicator value S1; attaching the first magnet and the magnetic field detecting element to structures different from each other, respectively, and positioning the first magnet, relative to the magnetic field detecting element, at a physically determinable second reference position, and obtaining an indicator value S2, wherein the second reference position corresponds to the first reference position; calculating ΔS=S1−S2, wherein ΔS is a difference between the indicator value S1 and the indicator value S2; and modifying a process in the processor such that a sum of the indicator value S and ΔS is outputted” (as recited in the independent claim 1).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue  “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858
/JERMELE M HOLLINGTON/
Primary Examiner, Art Unit 2858